Crew III, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered November 13, 1997, convicting defendant upon his plea of guilty of the crimes of burglary in the first degree and criminal contempt in the first degree.
Defendant pleaded guilty to burglary in the first degree and criminal contempt in the first degree in satisfaction of a 12-count indictment. Pursuant to a plea bargain, he was sentenced to concurrent indeterminate terms of imprisonment of 8 to 16 years and lVs to 4 years, respectively. On appeal, defendant contends that the sentence is harsh and excessive.
During the plea proceeding, County Court advised defendant that as part of the plea bargain, he would waive a number of rights, including the right to appeal. Specifically, the court advised defendant that if he received the agreed-upon sentence, “you have got what you bargained for and in that event there is no right of appeal”. Defendant acknowledged that he understood the effect of his waiver. Therefore, as a result of his knowing and voluntary waiver of the right to appeal, defendant’s claim that the sentence is harsh and excessive has not been preserved for our review (see, People v Leibach, 249 AD2d 636, lv denied 92 NY2d 880).
Cardona, P. J., Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed.